Citation Nr: 0634322	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case has been advanced on the Board's docket.

The Board notes that service connection for hearing loss and 
tinnitus (claimed as ear condition) was previously denied by 
RO rating actions dated in January 1970 and February 1997.  
In May 1997, the denial of service connection for hearing 
loss was continued.  The veteran did not perfect an appeal as 
to those determinations and they became final.  In the rating 
decision of September 2003, the RO denied the veteran's 
claims of service connection for hearing loss and tinnitus 
after it reopened both claims due to the submission of "new 
and material evidence."  The Board points out that whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented to reopen the claims.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the 
issues of entitlement to service connection for hearing loss 
and tinnitus have been re-characterized on the title page.


FINDINGS OF FACT

1.  By February 1997 and May 1997 rating decisions, the RO 
denied the veteran's claim of service connection for hearing 
loss; by the February 1997 decision, service connection was 
also denied for tinnitus (claimed as an ear condition).  
Although notified of the denials, the veteran did not appeal 
the decisions.

2.  Evidence received since the RO's February 1997 and May 
1997 decisions is neither cumulative nor redundant and it 
raises a reasonable possibility of substantiating the hearing 
loss and tinnitus claims.

3.  The veteran likely has hearing loss and tinnitus that are 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The February 1997 and May 1997 rating decisions, which 
denied the veteran's claims of service connection for hearing 
loss and tinnitus, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the 
previously denied claims of service connection for hearing 
loss and tinnitus has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran has hearing loss and tinnitus that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen Claims

As indicated above, the claims of service connection for 
hearing loss and tinnitus were previously considered and 
denied in February 1997 and May 1997 rating decisions, 
hearing loss was considered in both and tinnitus in February 
1997.  As the veteran did not appeal those decisions, they 
are final based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  The veteran sought to reopen his claims in February 
2003.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims were new service department 
records are obtained.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  
The definition of "new and material" evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denials pertinent to the 
claims now under consideration were February 1997 and May 
1997 RO decisions.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In the February 1997 and May 1997 rating decisions, the RO 
denied the veteran's claims, noting that there was no 
evidence of either in service.  This was based on the 
veteran's service medical records and VA treatment records 
through 1987.  Evidence added to the record since the RO's 
February 1997 and May 1997 rating decisions includes 
treatment records from the VA Medical Center in St. Louis, 
Missouri, a May 2003 VA examination, and private treatment 
records.  Additionally, the veteran submitted lay statements 
and copies of web pages from the internet.  Of note, is an 
April 2003 VA progress note from M.B., M.D.  Dr. M.B. states 
that the veteran's current hearing impairment is almost 
certainly a consequence of high level noise exposure during 
the war.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decision makers.  Moreover, the records contain 
evidence that the veteran's hearing loss and tinnitus are 
related to his time in service.  As such, the evidence is 
neither cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claims.  Accordingly, the 
Board finds that new and material evidence has been submitted 
and that the claims of service connection for hearing loss 
and tinnitus are reopened.

In light of the grant to reopen, the Board will now consider 
the veteran's claims of service connection for hearing loss 
and tinnitus on the merits.

II. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service, or at some time 
after service if certain requirements are met as specified in 
the statutes and regulations.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that the hearing loss and tinnitus which 
he currently experiences is the result of his active military 
service.  He alleges that he was exposed to noise when he was 
attached to tank units during campaigns in Europe during 
World War II.  The veteran states that, as a mechanic without 
ear protection, he would be in close quarters with tanks and 
heavy trucks while he repaired them.  Additionally, he states 
that he was in and around artillery and bazookas, which were 
being fired during combat.

The Board first notes that there is no objective evidence 
that hearing loss manifested to a compensable degree within 
one year of the veteran's separation from service.  His 
discharge examination indicates normal hearing with no 
complaints or symptoms and there is no pertinent post-service 
evidence until several years later.  Thus, service connection 
is not warranted for sensorineural hearing loss on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Regarding direct service connection, there is no question 
that the veteran currently suffers from hearing loss and 
tinnitus.  VA and private audiograms reflect results that 
meet the VA definition of hearing loss.  See 38 C.F.R. 
§ 3.385.  Also, tinnitus has been documented on several 
occasions.  However, whether or not such disabilities are 
related to the veteran's time in service is less clear.  As 
noted above, there is no objective medical evidence of 
complaints or clinical findings of hearing loss or tinnitus 
in the veteran's service medical records.  Moreover, there 
are differing opinions as to the etiology among VA medical 
practitioners.

In a May 2003 VA examination, an audiologist gave the opinion 
that due to the lack of documentation in the claims file, it 
is not at least as likely as not that the veteran's hearing 
loss and tinnitus are service related.  This was so because 
there was no medical evidence in the service medical records 
to support the claims.  In contrast, as related above, Dr. 
M.B. gave the opinion that the veteran's current hearing 
impairment is almost certainly a consequence of high level 
noise exposure during the war.

Although there is no medical evidence of otic injury or 
disease in service, the veteran gives a credible account of 
noise exposure.  He has maintained that he was constantly in 
and around tanks and trucks acting as a repair mechanic.  
Personnel records support this.  They indicate that the 
veteran had a military occupation specialty of chief 
mechanic.  Additionally, he was assigned to the 784th Tank 
Battalion and participated in the Rhineland and Central 
Europe campaigns during World War II.  The Board finds that 
this information tends to corroborate the veteran's 
assertions of in-service noise exposure.

The Board gives equal weight to the VA opinions regarding the 
etiology of the veteran's hearing loss and tinnitus.  The May 
2003 VA examiner's negative nexus opinion was based on a 
complete review of the claims file and after a thorough 
examination of the veteran.  However, she appeared to 
discount the veteran's credible statements regarding noise 
exposure during service and her rationale did not indicate 
how hearing loss and tinnitus developed if not from his time 
in service.  The veteran's complaints of ringing in the ear 
from VA treatment records in 1969 were also not addressed.  
The April 2003 VA physician was much more certain of the 
etiology of hearing loss and tinnitus; namely, originating in 
service.  However, his opinion was based solely on the 
veteran's reported history and without a review of the claims 
file.

After careful consideration of the assembled medical 
evidence, including the two relevant VA opinions, a 
reasonable doubt arises with regards to whether the veteran's 
hearing loss and tinnitus are related to service.  This 
approximate balance of positive and negative evidence does 
not satisfactorily prove or disprove the claims.  
Nevertheless, based on all of the above evidence, viewed in 
the light most favorable to the veteran, there is medical 
evidence of current hearing loss and tinnitus, as well as 
medical evidence of a relationship between the disabilities 
and his active military service.  Accordingly, resolving 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for hearing loss and tinnitus is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303. 3.385.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


